DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-15 and Species 1A in the reply filed on 6/21/2022 is acknowledged.  
Applicant's election with traverse of Species 2A: Figure 4A is acknowledged.  The traversal is on the ground(s) that Figures 4A and 4B are drawn to the same species of dialysis machine.  This argument has been found persuasive.  Accordingly, Species 2A has been interpreted to include Figures 4A-4B.  
Nonelected Claims 16-25 have been cancelled by applicant, and Claim 9 is withdrawn from consideration. 

Claim Rejections - 35 USC § 102 / Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beiriger (US 2011/0220562).
	With respect to Claims 1 and 12, Beiriger teaches a dialysis system (Figures 1-7) and method of use, the system comprising:
	a peritoneal dialysis machine for transferring a liquid (dialysate) to a patient via tubing (paragraphs [0032], [0042], and [0068-0078]);
	a connector cap 125 coupled to an end of the tubing (adjacent numerals 146 and 148), the connector cap being arranged and configured to filter out air content prior to transferring the liquid to the patient.  Specifically, air is filtered through a port 174 and the liquid is transferred to the patient via line 134. See Figures 3-7 and paragraphs [0050] and [0068-0078].
In use (as per the method of Claim 12), liquid is transferred to a patient via tubing by a dialysis machine paragraphs [0032], [0042], and [0068-0078]); the connector cap 125 is coupled to an end of the tubing (adjacent numerals 146 and 148), and air is filtered out of the connector cap via a vent 174/126 prior to transferring liquid to the patient via line 134 (Figures 3-7 and paragraphs [0050] and [0068-0078]).
	Beiriger’s tubing is fully capable of being removed from the connector cap. However, in the event that this interpretation is not clearly envisaged by Applicant, it has been held that the mere separation of integrated parts does not constitute a patentable improvement in the art when said separation does not result in a non-obvious change in functionality (MPEP § 2144.04.V.C).  In this case, it is unclear why making the tubing separable/removable from the connector cap would result in an unexpected change in functionality. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Beiriger’s dialysis system and method of use to have the tubing removably coupled to the connector cap, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.

With respect to Claims 2 and 13, Beiriger teaches that the connector cap 125 includes a first open end (adjacent aperture 146) and a second end 174, the second end including a vent (venting line 126).  Alternatively, the connector cap may be interpreted such that the second end is top wall 168 and the vent is aperture 174.  See Figures 2-7 and paragraphs [0066-0071]. 
With respect to Claim 3, Beiriger teaches that the end of the tubing (132, 134) is insertable into the first open end (adjacent aperture 146) of the connector cap 125, the air content being filterable out of the vent of the second end 174/168 of the connector cap. See Figures 3-7 and paragraphs [0068-0078]. 
With respect to Claim 5, Beiriger teaches that the connector cap 125 includes a circumferential flange 166 (Figure 3) extending from an inner surface of the connector cap, the flange including an aperture 172 formed therein; the aperture 172 defining a fluid flow path for the liquid and/or air from the first end (adjacent aperture 146) to the second end 174/168 through the connector cap.  See Figures 3-7 and paragraphs [0068-0078].
 With respect to Claim 6, Beiriger teaches that the connector cap includes a movable element (ball valve 170), the movable element 170 being movably positioned between the flange 166 and the second end 174/168 of the connector cap.  See Figures 4-7 and paragraphs [0068-0076]. 
With respect to Claim 7, Beiriger teaches that the movable element 170 allows passage of air content flowing through the connector cap.  Specifically, gases mixed with the dialysis fluid will rise to the top of the connector cap such that it may be vented from the flow path through the vent (see paragraphs [0071-0079] and claim 10 of the PGPub). 
With respect to Claim 8, Beiriger teaches that, in response to liquid entering the connector cap 125, the movable element 170 is movable by the liquid to seal the vent 174/126.  Specifically, the movable element is a ball valve that floats in the liquid and seals the vent when a sufficient volume of liquid is present.  See Figures 4-7 and paragraphs [0070] and [0075]. 
With respect to Claims 10 and 11, Beiriger teaches that the dialysis machine is a peritoneal dialysis machine (paragraphs [0032], [0042], and claim 24 of the PGPub), wherein that the liquid is a dialysate solution (paragraphs [0050] and [0068-0081]).

With respect to Claim 15, Beiriger teaches that the connector cap 125 includes:
a circumferential flange 166 (Figure 3) extending from an inner surface of the connector cap, the flange including an aperture 172 formed therein; the aperture 172 defining a fluid flow path for the liquid and/or air from the first end (adjacent aperture 146) to the second end 174/168 through the connector cap (Figures 3-7 and paragraphs [0068-0078]); and
a movable element (ball valve 170), the movable element 170 being movably positioned between the flange 166 and the second end 174/168 of the connector cap (Figures 4-7 and paragraphs [0068-0076]);
wherein, in response to liquid entering the connector cap 125, the movable element 170 is movable by the liquid to seal the vent 174/126.  Specifically, the movable element is a ball valve that floats in the liquid and seals the vent when a sufficient volume of liquid is present (Figures 4-7 and paragraphs [0070] and [0075]).



Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beiriger as applied to claims 1, 2, and 12 above, and further in view of Plahey et al. (US 2019/0076590).
Beiriger teaches and/or reasonably suggests the system and method of Claims 1 and 12 as claimed, and further teaches that the vent line 126 is connected to a bag that comprises a hydrophobic filter membrane therein for permitting gas to pass therethrough to release into the atmosphere while simultaneously retaining liquid [0074].  In other words, Beiriger teaches a hydrophobic filter disposed in the vent line, such that air content being filtered out of the vent passes through the hydrophobic filter before being released to the atmosphere. 
Beiriger, however, does not specifically teach that the hydrophobic filter is disposed in the second end of the connector cap. 
Plahey teaches a connector cap 440a for a dialysis system (Figure 6) comprising a section of tubing 445 that is insertable into the cap.  The cap comprises a hydrophobic filter 435 at the second (upper) end thereof, such that the connector cap is capable of receiving liquid from the tubing and venting air through the hydrophobic filter [0039].  This arrangement allows air to escape from the connector cap while preventing any liquid from escaping, thereby allowing air-free liquid to be pumped through the outlet (paragraphs [0039-0040].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Beiriger’s dialysis system and method to have a hydrophobic filter disposed over the second end of the connector cap, as suggested by 
Additionally, or in the alternative, it has been held that been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a nonobvious change in functionality (MPEP 2144.04.VI.C.).  In this case, moving the hydrophobic filter from a bag on the vent line into the second end of the connector cap would have the predictable result of preventing liquids from entering the vent line 126, thereby retaining liquid within the connector cap.  The end result of this modification would be effectively the same – in both cases, the connector cap would enable the venting of air while preventing fluid from being released into the atmosphere.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Beiriger’s connector cap system to have the hydrophobic filter disposed in the second end of the connector cap, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brugger (US 2018/0117237) teaches a dialysis system comprising a connector cap having a ball valve and a hydrophobic membrane.  See Figures 8 and 14.
Bou Akez (US 2014/0124425) teaches a cap for venting air from a bubble trap. 
Brugger (US 2011/0126714) teaches a dialyzer having a vent port comprising a hydrophobic filter therein (Figure 3). 
Tamari (US 7,485,260) teaches a venous reservoir comprising a vent port, the vent port comprising a ball valve and/or a hydrophobic membrane thereon. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781